Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered May 16, 1994, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*739Ordered that the judgment is affirmed.
The issues raised by the defendant on appeal are unpreserved for appellate review (CPL 470.05 [2]), and in any event, would not warrant reversal given the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.